Title: To Thomas Jefferson from William Thornton, 28 July 1802
From: Thornton, William
To: Jefferson, Thomas


          
            Sir
            Washington 28th: July 1802—
          
          The Secretary of State received the enclosed this morng. which he desired me to forward to the President.—
          I found on my arrival at Mount Vernon, that I was precluded from the pleasure I anticipated in purchasing for you the Terrestrial Globe, which formerly belonged to General Washington; & which you wished to possess, as a Relick.—It was considered as belonging to the Library, &, consequently, the Property of Judge Washington, but the Legatees made him pay dearly for another Globe, which he considered himself in Duty bound not to part with. I mean the Head of the Testator; & this, after I had informed them, that as many Heads of him as there were Heads in the Army he commanded could be had for two or three Guineas each. The Judge did not know this, but declared he would give what any other Gentleman would give. Upon this a young man was advised (as I heard him afterwards acknowledge) to bid 250 Dollars, and the Judge was accordingly obliged to give that Sum.—I was sorry that the Heirs of such a man should have acted so unworthily—But it was unknown to some of them. The Legatees then retired to a chamber & cast Lots for his Garments! There was something in the whole Scene, & in the general Proceedings that shocked me. But it was a Scene, which, although devoid of feeling, was not without Interest.—
          Accept, Sir, my sincerest good wishes & highest Consideration.—
          
            William Thornton
          
         